UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------------X
 XU CHEN,
                                                                          Docket No.
                                          Plaintiff,                      5:20 CV 0938 (FJS/TWD)

                           -against-
                                                                          STIPULATION AND ORDER
 STATE FARM FIRE AND CASUALTY COMPANY;                                    FOR THE PRODUCTION AND
 NATIONSTAR MORTGAGE LLC, and SPECIALIZED                                 EXCHANGE OF
 LOAN SERVICE, LLC,                                                       CONFIDENTIAL
                                                                          INFORMATION
                                           Defendants.
 ---------------------------------------------------------------------X

        This matter having come before the Court by stipulation of plaintiff, Xu Chen, and

defendant, State Farm Fire and Casualty Company, (individually “Party” and collectively

“Parties”) for the entry of a protective order limiting the review, copying, dissemination and

filing of confidential and/or proprietary documents and information to be produced by any party

and their respective counsel or by any non-party in the course of discovery in this matter to the

extent set forth below; and the parties, by, between and among their respective counsel, having

stipulated and agreed to the terms set forth herein, and good cause having been shown;

        IT IS hereby ORDERED that:

        1.        This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that the Parties and, as appropriate, non-parties, agree

merit confidential treatment (hereinafter the “Documents” or “Testimony”).

        2.        Any Party or, as appropriate, non-party, may designate Documents produced, or

Testimony given, in connection with this action as “confidential,” either by notation on each

page of the Document so designated, statement on the record of the deposition, or written advice

to the respective undersigned counsel for the Parties hereto, or by other appropriate means.



                                                        1
       3.       As used herein:

                (a)       “Confidential Information” shall mean all Documents and Testimony,

and all information contained therein, and other information designated as confidential, if such

Documents or Testimony contain trade secrets, proprietary business information, competitively

sensitive information or other information the disclosure of which would, in the good faith

judgment of the Party or, as appropriate, non-party designating the material as confidential, be

detrimental to the conduct of that Party’s or non-party’s business or the business of any of that

Party’s or non-party’s customers or clients.

                (b)       “Producing Party” shall mean the parties to this action and any non-

parties producing “Confidential Information” in connection with depositions, document

production or otherwise, or the Party or non-party asserting the confidentiality privilege, as the

case may be.

                (c)       “Receiving Party” shall mean the Parties to this action and/or any non-

party receiving “Confidential Information” in connection with depositions, document production,

subpoenas or otherwise.

       4.       The Receiving Party may, at any time, notify the Producing Party that the

Receiving Party does not concur in the designation of a document or other material as

Confidential Information. If the Producing Party does not agree to declassify such document or

material within seven (7) days of the written request, the Receiving Party may move before the

Court for an order declassifying those documents or materials. If no such motion is filed, such

documents or materials shall continue to be treated as Confidential Information. If such motion

is filed, the documents or other materials shall be deemed Confidential Information unless and

until the Court rules otherwise. Notwithstanding anything herein to the contrary, the Producing




                                                 2
Party bears the burden of establishing the propriety of its designation of documents or

information as Confidential Information.

       5.       Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

                (a)       personnel of the Parties actually engaged in assisting in the preparation

of this action for trial or other proceeding herein and who have been advised of their obligations

hereunder;

                (b)       counsel for the Parties to this action and their associated attorneys,

paralegals and other professional and non-professional personnel (including support staff and

outside copying services) who are directly assisting such counsel in the preparation of this action

for trial or other proceeding herein, are under the supervision or control of such counsel, and who

have been advised by such counsel of their obligations hereunder;

                (c)       expert witnesses or consultants retained by the Parties or their counsel to

furnish technical or expert services in connection with this action or to give testimony with

respect to the subject matter of this action at the trial of this action or other proceeding herein;

provided, however, that such Confidential Information is furnished, shown or disclosed in

accordance with paragraph 7 hereof;

                (d)       the Court and court personnel;

                (e)       an officer before whom a deposition is taken, including stenographic

reporters and any necessary secretarial, clerical or other personnel of such officer;

                (f)       trial and deposition witnesses, if furnished, shown or disclosed in

accordance with paragraphs 9 and 10, respectively, hereof; and




                                                   3
                 (g)      any other person agreed to by the Producing Party.

        6.      Confidential Information shall be utilized by the Receiving Party and its counsel

only for purposes of this litigation and for no other purposes.

        7.      Before any disclosure of Confidential Information is made to an expert witness or

consultant pursuant to paragraph 5(c) hereof, counsel for the Receiving Party making such

disclosure shall provide to the expert witness or consultant a copy of this Stipulation and obtain

the expert’s or consultant’s written agreement, in the form of Exhibit A attached hereto, to

comply with and be bound by its terms. Counsel for the Receiving Party obtaining the certificate

shall supply a copy to counsel for the other Parties at the time designated for expert disclosure,

except that any certificate signed by an expert or consultant who is not expected to be called as a

witness at trial is not required to be supplied.

        8.      All depositions shall presumptively be treated as Confidential Information and

subject to this Stipulation during the deposition and for a period of fifteen (15) days after a

transcript of said deposition is received by counsel for each of the Parties. At or before the end

of such fifteen day period, the deposition shall be classified appropriately.

        9.      Should the need arise for any Party or, as appropriate, non-party, to disclose

Confidential Information during any hearing or trial before the Court, including through

argument or the presentation of evidence, such Party or, as appropriate, non-party may do so only

after taking such steps as the Court, upon motion of the Producing Party, shall deem necessary to

preserve the confidentiality of such Confidential Information.

        10.     This Stipulation shall not preclude counsel for any Party from using during any

deposition in this action any Documents or Testimony which has been designated as

“Confidential Information” under the terms hereof. Any deposition witness who is given access




                                                   4
to Confidential Information shall, prior thereto, be provided with a copy of this Stipulation and

shall execute a written agreement, in the form of Exhibit A attached hereto, to comply with and

be bound by its terms. Counsel for the Party obtaining the certificate shall supply a copy to

counsel for the other Parties and, as appropriate, a non-party that is a Producing Party. In the

event that, upon being presented with a copy of the Stipulation, a witness refuses to execute the

agreement to be bound by this Stipulation, the Court shall, upon application, enter an order

directing the witness’s compliance with the Stipulation.

       11.      A Party may designate as Confidential Information subject to this Stipulation any

document, information, or deposition testimony produced or given by any non- party to this case,

or any portion thereof. In the case of Documents, produced by a non-party, designation shall be

made by notifying all counsel in writing of those documents which are to be stamped and treated

as such at any time up to fifteen (15) days after actual receipt of copies of those documents by

counsel for the Party asserting the confidentiality privilege. In the case of deposition Testimony,

designation shall be made by notifying all counsel in writing of those portions which are to be

stamped or otherwise treated as such at any time up to fifteen (15) days after the transcript is

received by counsel for the Party (or, as appropriate, non-party) asserting the confidentiality.

Prior to the expiration of such fifteen (15) day period (or until a designation is made by counsel,

if such a designation is made in a shorter period of time), all such Documents and Testimony

shall be treated as Confidential Information.




                                                 5
       12.      (a)      A Party or, as appropriate, non-party, who seeks to file with the Court

(i) any deposition transcripts, exhibits, answers to interrogatories, or other documents which have

previously been designated as comprising or containing Confidential Information, or (ii) any

pleading, brief or memorandum which reproduces, paraphrases or discloses Confidential

Information shall file the document, pleading, brief, or memorandum on the CM/ECF system in

redacted form until the Court renders a decision on any motion to seal (the “Redacted Filing”). If

the Producing Party fails to move to seal within seven (7) days of the Redacted Filing, the Party

(or, as appropriate, non-party) making the filing shall take steps to replace the Redacted Filing

with its corresponding unredacted version.

               (b)     In the event that the Party’s (or, as appropriate, non-party’s) filing

includes Confidential Information produced by a Producing Party that is a non-party, the filing

Party shall so notify that Producing Party within twenty four (24) hours after the Redacted Filing

by providing the Producing Party with a copy of the Redacted Filing as well as a version of the

filing with the relevant Producing Party’s Confidential Information unredacted.

               (c)     If the Producing Party makes a timely motion to seal pursuant to FRCP 5.2

and Local Rule 5.3, and the motion is granted, the filing Party (or, as appropriate, non-party)

shall ensure that all documents (or, if directed by the court, portions of documents) that are the

subject of the order to seal are filed in accordance with the procedures that govern the filing of

sealed documents on the ECF system. If the Producing Party’s timely motion to seal is denied,

then the Party (or, as appropriate, non-party) making the filing shall take steps to replace the

Redacted Filing with its corresponding unredacted version.




                                                  6
               (d)     Any Party filing a Redacted Filing in accordance with the procedure set

forth in this paragraph 12 shall, contemporaneously with or prior to making the Redacted Filing,

provide the other Parties and the Court with a complete and unredacted version of the filing.

               (e)     All pleadings, briefs or memoranda which reproduce, paraphrase or

disclose any materials which have previously been designated by a party as comprising or

containing Confidential Information shall identify such documents by the production number

ascribed to them at the time of production.

       13.     Any person receiving Confidential Information shall not reveal or discuss such

information to or with any person not entitled to receive such information under the terms hereof

and shall use reasonable measures to store and maintain the Confidential Information so as to

prevent unauthorized disclosure.

       14.     Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its “confidential” nature as provided in

paragraphs 2 and/or 11 of this Stipulation, may be so designated by the party asserting the

confidentiality privilege by written notice to the undersigned counsel for the Receiving Party

identifying the document or information as “confidential” within a reasonable time following the

discovery that the document or information has been produced without such designation.

       15.     Extracts and summaries of Confidential Information shall also be treated as

confidential in accordance with the provisions of this Stipulation.

       16.     The production or disclosure of Confidential Information shall in no way

constitute a waiver of each Producing Party’s right to object to the production or disclosure of

other information in this action or in any other action. Nothing in this Stipulation shall operate

as an admission by any Party or non-party that any particular document or information is, or is




                                                 7
not, confidential. Failure to challenge a Confidential Information designation shall not preclude

a subsequent challenge thereto.

       17.     This Stipulation is entered into without prejudice to the right of any Party or non-

party to seek relief from, or modification of, this Stipulation or any provisions thereof by

properly noticed motion to the Court or to challenge any designation of confidentiality as

inappropriate under the Civil Practice Law and Rules or other applicable law.

       18.     This Stipulation shall continue to be binding after the conclusion of this litigation

except that there shall be no restriction on documents that are used as exhibits in Court (unless

such exhibits were filed under seal); and (b) that a Receiving Party may seek the written

permission of the Producing Party or further order of the Court with respect to dissolution or

modification of the Stipulation. The provisions of this Stipulation shall, absent prior written

consent of the parties, continue to be binding after the conclusion of this action.

       19.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       20.     Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, all Confidential Information produced or designated and all

reproductions thereof shall be returned to the Producing Party or, at the Receiving Party’s option,

shall be destroyed. In the event that any Receiving Party chooses to destroy physical objects and

documents, such Party shall certify in writing within sixty (60) days of the final termination of

this litigation that it has undertaken its best efforts to destroy such physical objects and

documents, and that such physical objects and documents have been destroyed to the best of its

knowledge. Notwithstanding anything to the contrary, counsel of record for the Parties may




                                                   8
retain one copy of documents constituting work product, a copy of pleadings, motion papers,

discovery responses, deposition transcripts and deposition and trial exhibits. This Stipulation

shall not be interpreted in a manner that would violate any applicable rules of professional

conduct. Nothing in this Stipulation shall prohibit or interfere with the ability of counsel for any

Receiving Party, or of experts specially retained for this case, to represent any individual,

corporation or other entity adverse to any Party or non-party or their affiliate(s) in connection

with any other matter.

       21.     If a Receiving Party is called upon to produce Confidential Information in order

to comply with a court order, subpoena, or other direction by a court, administrative agency, or

legislative body, the Receiving Party from which the Confidential Information is sought shall (a)

give written notice by overnight mail and either email or facsimile to the counsel for the

Producing Party within five (5) business days of receipt of such order, subpoena, or direction,

and (b) give the Producing Party five (5) business days to object to the production of such

Confidential Information, if the Producing Party so desires. Notwithstanding the foregoing,

nothing in this paragraph shall be construed as requiring any party to this Stipulation to subject

itself to any penalties for noncompliance with any court order, subpoena, or other direction by a

court, administrative agency, or legislative body.

       22.     This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a Party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

       23.     This Stipulation may be signed in counterparts, which, when fully executed, shall

constitute a single original, and electronic signatures shall be deemed original signatures.




                                                  9
       24.     Nothing in this Stipulation shall be construed to limit State Farm in its use of

Confidential Information or from disclosing the same; with the exception that when submitting

Confidential Information to the Court, the same rules for protection of that information that are

agreed to by counsel for Plaintiff also apply to counsel for State Farm. This Stipulation shall not

be construed as affecting State Farm's regular business practices for destruction of documents or

State Farm's retention obligations under applicable insurance regulations, any evidentiary hold

orders in connection with other litigation, and statutory requirements such as applicable statutes

of limitation. This Stipulation shall not be construed against State Farm in a way that prohibits,

restricts, or requires State Farm to obtain an authorization for the retention, use, or disclosure of

nonpublic confidential materials and records as authorized or as reasonably required by federal

or state law or regulation, or court order or rule, including, but not limited to, in a market conduct

review to Medicare authorities if reporting is applicable, to a third party for analysis of records in

anti-fraud efforts (using non-fraudulent data to benchmark) in reporting for rate-making or

otherwise, and in paperless electronic claims systems for permissible insurance functions.




LYNN LAW FIRM, LLP                                     RIVKIN RADLER LLP

By:    /s/                                             By:    /s/
       Kelsey W. Shannon                                      James P. Lagios
1010 South Salina Street, Suite 750                    66 South Pearl Street, 11th Floor
Syracuse, New York 13202                               Albany, New York 12207
(315) 474-1267                                         (518) 462-3000

Attorneys for Plaintiff                                Attorneys for Defendant
                                                       State Farm Fire & Casualty Insurance
                                                       Company




                                                  10
McCALLA RAYMER LEIBERT                          HOLLAND & KNIGHT
PIERCE, LLC

By:     /s/                                     By:    /s/
        Charles Jeanfreau                              Clayton Vignocchi
485 Route 1 South, Building F, Suite 300        50 North Laura Street, Suite 3900
Iselin, NJ 08830                                Jacksonville, FL 32202

Attorneys for Defendant                         Attorney for Defendant
Nationstar Mortgage                             Specialized Loan Service, LLC




       2/17/2021




                                           11
                                                   “EXHIBIT A”


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

    ---------------------------------------------------------------------X
    XU CHEN,
                                                                             Docket No.
                                             Plaintiff,                      5:20 CV 0938 (FJS/TWD)

                              -against-
                                                                             AGREEMENT WITH
    STATE FARM FIRE AND CASUALTY COMPANY;                                    RESPECT TO
    NATIONSTAR MORTGAGE LLC, and SPECIALIZED                                 CONFIDENTIAL MATERIAL
    LOAN SERVICE, LLC,

                                              Defendants.
    ---------------------------------------------------------------------X


I                                                         , state that:


1.         My address is                                                                              .

2.         My present occupation or job description is                                                .

3.         I have received a copy of the Stipulation for the Production and Exchange of Confidential

Information (the “Stipulation”) entered in the above-entitled action on

                    .

4.         I have carefully read and understand the provisions of the Stipulation.

5.         I will comply with all the provisions in the Stipulation.

6.         I will hold in confidence, will not disclose to anyone not qualified under the Stipulation

and will use only for purposes of this action, any Confidential Information that is disclosed to me
7.       I will return all Confidential Information that comes into my possession, and documents

or things that I have prepared relating thereto, to counsel for the party by whom I am employed

or retained, or to counsel from whom I received the Confidential Information.

8.       I hereby submit to the jurisdiction of this court for the purpose of enforcement of the

Stipulation in this action.



Dated:




                                                  2
